Case: 14-41152       Document: 00513066723         Page: 1     Date Filed: 06/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-41152
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              June 4, 2015
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

ROBERT RICARDO MALDONADO,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1712-1


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Robert Ricardo Maldonado challenges his within-Sentencing Guidelines
sentence (including 144 months’ imprisonment), imposed following a guilty-
plea conviction for conspiracy to engage in money laundering, in violation of 18
U.S.C. § 1956(a)(1)(B)(i), (h). He challenges the district court’s finding he
laundered $40 million in drug-trafficking proceeds, justifying a 22-level
increase to his base-offense level.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-41152      Document: 00513066723      Page: 2    Date Filed: 06/04/2015


                                   No. 14-41152

      Although post-Booker, the Guidelines are advisory only, and a properly
preserved objection to an ultimate sentence is reviewed for reasonableness
under an abuse-of-discretion standard, the district court must still properly
calculate the advisory Guidelines-sentencing range for use in deciding on the
sentence to impose. Gall v. United States, 552 U.S. 38, 51 (2007). In that
respect, for issues preserved in district court, its application of the Guidelines
is reviewed de novo; its factual findings, only for clear error. E.g., United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). Therefore, review of
factual findings regarding the valuation of funds is only for clear error. E.g.,
United States v. Valdez, 726 F.3d 684, 696 (5th Cir. 2013). “There is no clear
error if the district court’s finding is plausible in light of the record as a whole.”
Id. at 692 (citation and quotation marks omitted).
      The Guideline for money laundering provides for a base-offense level of
“8 plus the number of offense levels from the table in § 2B1.1 . . . corresponding
to the value of the laundered funds”. U.S.S.G. § 2S1.1(a)(2). Although this
provision accounts for funds involved in the charged offense, the district court
may also consider funds from uncharged acts qualifying as relevant conduct.
See U.S.S.G. §§ 1B1.3(a)(2), 3D1.2; see also United States v. Rhine, 583 F.3d
878, 885-86 (5th Cir. 2009). Relevant conduct includes offenses that are part
of a common scheme or plan, and requires evidence that the offenses are
“substantially connected to each other by at least one common factor”,
including “similar modus operandi”. U.S.S.G. § 1B1.3 cmt. n.9(A). “The court
need only make a reasonable estimate” of the value of the laundered funds,
“based on available information.” U.S.S.G. § 2B1.1 cmt. n.3(C).
      The court’s calculation was based on its finding Maldonado transported
an estimated $400,000 on 100 different occasions. As part of his guilty plea,
Maldonado admitted that, over the course of an 11-year period, he made



                                          2
    Case: 14-41152    Document: 00513066723     Page: 3   Date Filed: 06/04/2015


                                 No. 14-41152

numerous trips to various locations and transported in rental vehicles the
proceeds from illegal drug trafficking to the Rio Grande Valley of Texas.
Airline and rental-car records from 2001 to 2012 show Maldonado flew to
numerous cities, rented vehicles, and returned the vehicles in south Texas on
120 different occasions. The court found Maldonado moved currency on 100 of
those trips. An unnamed cooperating source told law enforcement agents that
Maldonado usually transported more than $500,000; moreover, Maldonado
was transporting $1,068,930 when he was arrested. In the light of evidence
that he sometimes transported less than $500,000, the court estimated
Maldonado transported $400,000 on each trip.
      The court’s relevant-conduct finding that Maldonado transported an
estimated $40 million is plausible in the light of the record, and it is a
reasonable estimate based on available information. Because the value of the
laundered funds exceeded $20 million, but was less than $50 million, the court
did not err in applying a 22-level increase to Maldonado’s base-offense level.
See U.S.S.G. § 2B1.1(b)(1)(L).
      AFFIRMED.




                                      3